Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed February 16, 2021, wherein claims 1, 8, 10, 11, and 18 were amended.  Claim interpretation made under 35 USC 112(f) in the previous Office action is maintained.  Rejections made under 35 USC 112(b) in the previous Office action have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claims 1 and 10 recite “an exterior opening”  As such, it is not precisely clear what structure is intended by the term.  Claims 2-9 and 11-19 are rejected as being dependent from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite “an exterior opening,” the precise meaning of which is unclear.  The term has not been described in Applicant’s disclosure.  The precise scope and meaning of the term in indefinite.  “Exterior” could refer to an opening that opens to a particular exterior space, or ‘exterior’ relative to the chamber itself.   For example, Applicant’s Figures 1-8 appear to depict a chamber opening at 119 and 120, which is disposed within the outermost edges or portions of the head 108 and exposed to an exterior space via conduit 116 and nozzle 118.    
Also, claims 1 and 10 recite “generally enclosed region” which is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-9 and 11-19 are rejected as being dependent from a rejected claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-7, 9-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Invarsson, et al. (US 2011/0088209, “Invarsson”) and in view of Kisela, et al. (US 2004/0134016, Kisela”), of record.   

Regarding claim 1, Invarsson discloses a cleaning assembly, comprising: 
a cleaning device (annotated Fig 1, below) having a handle, a shaft extending from the handle, a body having a vacuum source [0055], and a connector head 16 (Fig 4, below, [0051]); and 
a replacement head (annotated Figs 1, 4, 7, and 10, below, including padding structure 24, [0052], see also Fig 12, provided below) capable of removably mating to the connector head [0051], the replacement head including a dirt collection chamber defining a generally enclosed region therein (Fig 4) capable of receiving and retaining debris (heavier debris that is not drawn upward), and a cleaning sheet 52 (Fig 7, [0058]) for contacting a surface to be cleaned, the dirt collection chamber defining an exterior opening through which debris-entrained air enters directly into the enclosed region of the dirt collection chamber (Figs 4 and 10, below).
                            

    PNG
    media_image1.png
    861
    398
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    944
    650
    media_image2.png
    Greyscale

                              
    PNG
    media_image3.png
    327
    457
    media_image3.png
    Greyscale


However, Invarsson does not explicitly disclose that the connector head of the cleaning device also comprises a spray nozzle for delivering fluid to a surface to be cleaned.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Invarsson by incorporating the spray system and nozzles taught by Kisela to enable a user to apply a cleaning liquid or solution to the surface being cleaned, providing additional cleaning means in the addition of direct fluid application to a trouble spots, for instance, where the surface is more contaminated with dust and debris or has a sticky substance thereon.  

Regarding claim 2, Invarsson, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the replacement head includes a portion defining an opening (defined by uppermost portion of dirt collection chamber, Fig 4, above) and configured to couple to the vacuum source [0055] on the cleaning device to allow a vacuum force to be applied through the opening to the dirt collection chamber to draw debris into the dirt collection chamber.   

Regarding claims 4-5, Invarsson, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the replacement head includes at least one engagement feature 40 (Fig 12, below, [0053]) configured to mate with a corresponding engagement feature on the connector head (lower edge of 16, Fig 12) of the cleaning device, and wherein the cleaning sheet is directly attached to the replacement head (directly attached at 24 via 50, [0052], Figs 7 and 10, above).

    PNG
    media_image4.png
    727
    515
    media_image4.png
    Greyscale


Regarding claim 6, Invarsson, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the replacement head includes a suction inlet formed in a wall of the dirt collection chamber (defined by the pair of exterior openings, Fig 10, above, as best understood by Examiner), and wherein an opening of the suction inlet is aligned with an edge of the cleaning sheet (Figs 7 and 10, above, interpreting aligned with as generally coplanar with).  

Regarding claim 7, Invarsson, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the cleaning sheet is planar (where it contacts floor plate 26 of padding structure 24, [052]).  

Regarding claim 9, Invarsson, as modified, discloses the limitations of claim 1, as described above, and further discloses a release mechanism on the connector head for releasing the replacement head from the cleaning device (arcuate shoulder or lip at lower portion of 16, Fig 9).  

Regarding claims 10-12, 14-17 and 19, Invarsson, as modified in the rejections of claims 1-2, 4-7, and 9, above, discloses the limitations of claims 10-12, 14-17 and 19 (as described above) and further discloses the cleaning device would be capable of removably receiving a liquid reservoir 36 (Kisela, Fig 4, [0046]).  


Claims 1-7, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vernon, et al. (US 2010/0024157, “Vernon”) and in view of Kisela, et al. (US 2004/0134016, Kisela”), both of record.   

Regarding claim 1, Vernon discloses a cleaning assembly, comprising: 
a cleaning device (Figs 1A-B, below) having a handle 12, a shaft 14 extending from the handle, a body 18 having a vacuum source [0025], and a connector head 51 (Figs 4-5, below); and 
a replacement head (Figs 3A-5, below) configured to removably mate to the connector head [0056-58], the replacement head including a dirt collection chamber defining a generally enclosed region therein (Fig 3A, below, chamber defined by volume in central rectangular cavity 
                            
    PNG
    media_image5.png
    821
    595
    media_image5.png
    Greyscale

                      
    PNG
    media_image6.png
    189
    407
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    489
    1002
    media_image7.png
    Greyscale


However, Vernon does not explicitly disclose that the connector head of the cleaning device also comprises a spray nozzle for delivering fluid to a surface to be cleaned.  
Kisela is also concerned with a cleaning assembly comprising both a suction source and a cleaning sheet, and Kisela further teaches providing spray nozzles on a connector head to allow a user to apply cleaning liquid to a surface to be cleaned [0010-13].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vernon by incorporating the spray system and nozzles taught by Kisela to enable a user to apply a cleaning liquid or solution to the surface being cleaned, providing additional cleaning means in the addition of direct fluid application to a trouble spots, for instance, where the surface is more contaminated with dust and debris or has a sticky substance thereon.  

Regarding claims 2-3, Vernon, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the replacement head includes a portion defining an opening (defined by uppermost portion of dirt collection chamber) and configured to 

Regarding claims 4-5, Vernon, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the replacement head includes at least one engagement feature (recessed curved area around 30 including recesses, Fig 5) configured to mate with a corresponding engagement feature on the connector head (curved lower edge and protuberances on lower side of 51, Fig 5) of the cleaning device, and wherein the cleaning sheet is directly attached to the replacement head (directly attached at 24 via attachments 29, [0025], [0029]).

Regarding claim 6, Vernon, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the replacement head includes a suction inlet formed in a wall of the dirt collection chamber (Fig 6A, below), and wherein an opening of the suction inlet is aligned with an edge of the cleaning sheet (opening of the suction inlet is defined by opening at nozzle 16, Figs 1B and 6A, which is aligned with side edges of cleaning sheet 42).  

    PNG
    media_image8.png
    457
    629
    media_image8.png
    Greyscale

Regarding claim 7, Vernon, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the cleaning sheet is planar (Fig 6A, also Figs 1B and 2A).  

Regarding claim 9, Vernon, as modified, discloses the limitations of claim 1, as described above, and further discloses a release mechanism on the connector head for releasing the replacement head from the cleaning device (hooked read flange on 51, Fig 4, and protrusions on lower side of 51, Fig 5, both enabling releasing of the replacement head).  

Regarding claims 10-17 and 19, Vernon, as modified in the rejections of claims 1-7 and 9, above, discloses the limitations of claims 10-17 and 19 (as described above) and further discloses the cleaning device would be capable of removably receiving a liquid reservoir 36 (Kisela, Fig 4, [0046]).  


Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejections made under 35 USC 112(b).  
The following is a statement of reasons for the indication of allowable subject matter:  the closest art of record, Invarsson and Vernon, each in view of Kisela, discloses the limitations of claims 1 and 10, as described above, but neither Invarsson nor Vernon, alone or in combination with Kisela, teaches, discloses, or makes obvious that the connector head has a width that is the same as a width of the replacement head (interpreting width as left to right, as seen from the front of the replacement head, i.e. the longer dimension of the head, see Applicant’s Fig 1, for example).  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record.  In light of the claim amendments, the dirt collection chamber of Vernon has been reinterpreted, as described above.  Additionally, Invarsson has been applied to the amended claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723